PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Baltazar, Carol
Application No. 15/844,977
Filed: 18 Dec 2017
For: HOT/COLD TEMPERATURE TREATMENT APPARATUS
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the renewed petition under 37 CFR 1.78(c) & (e), filed June 22, 2021  to accept an unintentionally delayed claim under 35 U.S.C. 119(e) and 120 for the benefit of priority to the prior-filed provisional and nonprovisional applications listed in the Application Data Sheet (ADS) filed October 29, 2020.
 
The petition is again DISMISSED.

A petition for acceptance of a claim for late priority under 37 CFR 1.78(c) and 1.78(e) is only applicable to those applications filed on or after November 29, 2000 and after the expiration of the period specified in 37 CFR 1.78(a)(4) and 1.78(d)(3).  In addition, the petition under 37 CFR 1.78(c) and 1.78(e) must be accompanied by:  


(1) 	the reference required by 35 U.S.C. 120 and 119(e) and 37 CFR 1.78(d)(2) and 1.78(a)(3) of the prior-filed application, which must be filed in an Application Data Sheet, unless previously submitted;

(2) 	the petition fee set forth in § 1.17(m); and

(3)  	a statement that the entire delay between the date the claim was due under 37 CFR 1.78(d)(3) and 1.78(a)(4) and the date the claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

Further, the nonprovisional application claiming the benefit of the prior-filed provisional application must have been filed within twelve months of the filing date of the prior-filed provisional application. 

The petition lacks item (1).

With regard to item (1), amendments filed after the final action are not entered unless approved by the examiner.  See MPEP 706.07(f), 714.12, 714.13. The renewed petition/ADS is considered an amendment. A final Office action was mailed June 10, 2021, prior to the filing of the renewed petition. The examiner has determined that the filing of a request for continued examination (RCE) is required in order for the ADS/amendment to be entered. Therefore, the petition cannot be granted until an RCE is filed.

A renewed petition must be filed, accompanied by the item(s) described above, if reconsideration is desired.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1  

Any questions concerning this matter may be directed to the undersigned at (571) 272-3231.  


/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        



    
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)